Citation Nr: 1211714	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  92-14 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, attorney


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's mother


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from October 1971 to September 1974. 

This appeal to the Board of Veterans Appeals  (Board) arises from a September 1999 rating action that denied a TDIU.  The Veteran appealed, and in July 2002, the Board denied the claim.  

The appellant appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In August 2003, the Court vacated the Board's July 2002 decision and remanded the matters to the Board for readjudication.  In June 2004, the Court revoked its August 2003 Order, and issued a new Order vacating the Board's July 2002 decision, and remanded the matter to the Board for readjudication. 

In November 2008, January 2010, and February 2011, the Board remanded the claim for additional development.   

The Veteran and his mother testified before a decision review officer at a hearing in March 1992.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  The Veteran's only service-connected disability is varicose veins, right leg: evaluated as 20 percent disabling; his combined rating is 20 percent 

2.  On June 22, 2010, VA's Compensation & Pension service determined that an extraschedular evaluation was not warranted.  

3.  As of June 22, 2001, factors warranting a referral for TDIU on an extraschedular basis are not present. 



CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met; on June 22, 2010, VA's Compensation & Pension service determined that an extraschedular evaluation was not warranted; as of June 22, 2010, referral for TDIU on an extraschedular basis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (2002); 38 C.F.R. §§ 3.321(b)(1), 4.16(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  TDIU

As an initial matter, the Board notes that in October 2010, the Veteran filed a claim (VA Form 21-4138) for "service connected disability compensation for injury to the mouth (tooth number 9)."  

In its February 2011 remand, the Board noted that in October 2010, VA received a statement from the Veteran in which he claimed service connection for residuals of an injury to the mouth.  The Board stated that as a claim of entitlement to a TDIU is based on consideration of all of a veteran's service-connected disabilities, that the TDIU claim is inextricably-intertwined with the pending claim for service connection, and that it must be adjudicated prior to an appellate decision on the TDIU issue.  The Board directed that the Veteran's claim for service connection for residuals of an injury to the mouth be adjudicated, followed by adjudication of his claim for TDIU. 

However, a June 2011 deferred rating decision states that "Veteran is not seeking compensation.  He is seeking dental treatment for a tooth injured in service."  Citing Veteran's statement dated January 26, 2011.  In this regard, in a statement from the Veteran (VA Form 21-4138), dated January 26, 2011, he stated, "I am not asking for compensation or pension to be determine[d]."  He requested replacement of a cap on his tooth #9, which he asserted had been damaged during service.  

Under the circumstances, to the extent that the Veteran appears to have initially filed a claim for compensation for an injury to his mouth, this claim has been withdrawn.  See 38 C.F.R. § 20.204(b) (2011), it appears that the Veteran's claim is for dental treatment only, see 38 C.F.R. § 3.381 (2011), and that it does not involve a claim for compensation.  The unadjudicated claim for dental treatment is not intertwined with the TDIU issue.  Under the circumstances, the basis for the Board's February 2011 remand is no longer an issue, and a remand for compliance with the Board's February 2011 instructions is therefore not warranted.  See generally Stegall v. West, 11 Vet. App. 268 (1998).  The Board will therefore proceed.  

With regard to the history of the Veteran's service-connected disability, see 38 C.F.R. § 4.1 (2011), his service treatment reports show treatment for right knee and back symptoms after a fall in 1974, with findings that included right popliteal-area varicosities.  The impressions were possible phlebitis, possible deep hematoma secondary to rupture, and mild secondary popliteal nerve irritation.  Following separation from service, private treatment reports, dated in 1977, show that he underwent vein stripping and multiple ligation following complaints of right leg pain.  The postoperative diagnosis was varicose vein popliteal region, right.  It was noted that he tolerated the procedure well.  In some reports, he stated that he had not worked since 1988 due to physical disability.  A private report, dated in 1991, notes slight swelling, with no evidence of ulceration or chronic stasis dermatitis.  A private venous Doppler study, dated in 1993, notes that the results were negative for deep venous obstruction.  Thereafter, he reported leg pain and swelling.  A private report, dated in March 1997, notes that there was no history of embolic phenomenon, and that there was a diagnosis of post-phlebitic syndrome.  A decision of the Social Security Administration (SSA), dated in June 1991, shows that the Veteran was disabled as of January 1984, essentially due to "severe postphlebetic syndrome."  

In August 1991, the Veteran filed his claim.  In November 1991, the RO denied the claim.  The Veteran has appealed.

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b). 

While SSA decisions regarding unemployability are clearly relevant and should be weighed and evaluated, they are not controlling with respect to VA determinations.  See e.g., Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). 

The Veteran's only service-connected disability is varicose veins, right leg: evaluated as 20 percent disabling.  His combined rating is 20 percent.

Given the foregoing, at no time has the Veteran met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16(a) (2011), and the only basis for the assignment of a TDIU is on an extraschedular basis. 

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular total rating based on individual unemployability may be assigned in the case of a veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, as well as educational and vocational attainments, are for consideration. 

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

In July 2000, the RO granted a nonservice-connected pension.  The RO noted that the Veteran had not worked since 1988, in maintenance.  His disabilities were noted to include a low back disability, a bilateral foot disorder, and residuals of a right leg injury with tendonitis.  He was noted to be receiving Social Security Disability payments.  

The medical evidence dated during the time period on appeal consists of VA examination reports and progress notes, and non-VA reports, dated between July 1998 and 2011.  See 38 C.F.R. § 3.400(o)(2) (2011).  This evidence is summarized as follows:

A VA spine examination report, dated in November 2011, shows that the Veteran was diagnosed with degenerative disc disease of the lumbar spine, with magnetic resonance imaging evidence of L4-5 disc herniation, and right lower extremity radiculopathy. 

A VA examination report, dated in October 2011, shows that the Veteran complained that he had right leg aching, fatigue, and weakness, upon prolonged standing and walking.  He said that he sometimes had to stop at work, and could then start again.  On examination, there were four short varicose veins in the right popliteal fossal; the longest on was approximately three centimeters (cm.), and the average width of the varicose veins was 0.5 cm.  The examiner stated that the varicose veins were "asymptomatic and are visible and palpable."  There were no symptoms, to include pain, at rest.  The right leg had no incipient statis, pigmentation, or ulceration.  There was normal function in all extremities, with no other physical findings, complications, or conditions due to varicose veins.  

A VA examination report, dated in May 2009, shows that the Veteran stated that he was unemployed.  He complained that he had "prickling" in his right lower extremity, and said that he elevated his leg for relief.  He reported pain after 15 to 30 minutes of standing or walking.  The Veteran denied having scleral therapy or injection, but reported a history of vein-stripping on one occasion in 1977.  The examiner noted that there was no deep venous thrombosis, and that he was not on anticoagulation therapy.  On examination, he was independently ambulatory.  There was some cramping of the right calf upon squatting, crouching, using stairs, and some postural maneuvers.  The right calf was 0.5 inch larger than the left.  The widest vein was 7 mm.(millimeters) in width and 4 cm. in length; it traversed the popliteal fossa.  A circular area of about 6.5 cm. encompassed the veins.  There were spider varicosities scattered throughout the posterolateral proximal aspect of the right leg.  The distal third of the right leg had duskiness consistent with chronic venous stasis, but no open ulcers.  There was minimal pain upon compression of the calf.  There was a slight right-sided limp.  The diagnosis notes varicosities of the right lower extremity, especially at the popliteal fossa secondary to blunt trauma during service, and cutaneous changes consistent with chronic venous insufficiency of a mild degree to the right lower extremity.    

A VA examination report, dated in May 2000, shows that the Veteran stated that he had been unemployed for the last 12 years because he could not do a lot of walking.  He used a cane on his left-side which the examiner noted seemed inconsistent with his reported right-sided pain.  The examiner further noted that his limp alternated between his right and left legs.  There was only evidence of superficial varicosities in the right popliteal area, and no evidence of atrophy or weakness.  The diagnosis noted mild varicosities of the right popliteal area.  

A VA examination report, dated in August 1999, shows that the Veteran complained of right leg pain, numbness, and weakness, that was aggravated by walking or standing for long periods of time.  On examination, there was no dermatitis or stasis pigmentation changes.  Range of motion in the leg was normal; the Veteran ambulated with a slight limp which became more pronounced upon distance.  An MRI was noted to show L4-5 herniation.  The report notes varicose veins with intermittent edema and beginning statis pigmentation of the right calf, and that it is more likely than not that his persistent pain and numbness is not related to his varicose veins, but to his L4-5 disc herniation, and, "It is therefore less likely than not that the varicose veins are related to his inability to work."  

A VA examination report, dated in September 1994, shows that the Veteran complained of right leg pain.  On examination, dorsalis pedal pulses were +2 bilaterally, and posterior tibalis pulses were +2 bilaterally.  He was wearing Jobst stockings.  There were no ulcerations, and there was no edema.  He appeared to have a good arterial blood supply and normal function.  Venous studies from August 1994 were noted to show a small amount of valvular incompetency and the interpretation was normal spontaneous phasic and augmented flows in the deep veins of both lower extremities, with some mild venous insufficiency of the right lower leg.  The opinion of the vascular team was that the Veteran has "a very mild degree" of venous insufficiency, and that "this is really asymptomatic."  The most likely cause of his chronic pain was either neurological or orthopedic.  An addendum notes 1+ superficial varicosities, primarily over the popliteal and lateral popliteal area and the medial malleolar of the right leg.  

A VA examination report, dated in October 1991, shows that the Veteran complained of right leg pain and numbness which prevented sitting for any period of time.  He wore supportive stockings from ankle to thigh.  On examination, gait was normal.  The examiner was unable to palpate the popliteal arteries; femoral pulses were +3 and equal bilaterally.  Dorsalis pedal pulses were +2 and equal bilaterally, and tibial pulses were +1 and equal bilaterally.  There were no ulcers or discolorations.  Gross sensory and motor functions were intact.  The diagnoses noted a history of post-phlebitic syndrome, and that the Veteran was symptomatic and had functional impairment.  An associated neurological consultation report shows that the Veteran complained of right leg numbness and coldness, as well as right thigh pain.  On examination, healed surgical scars were noted over the right thigh, right ankle, and mid-upper right calf.  Sensation was intact.  There was no loss of motor power in any extensors or flexors.  Gait was normal.  The diagnosis was sympathetic causalgia, borderline right lower extremity.  

The claims files include a large number of VA progress notes, the vast majority of which show treatment for disorders other than the Veteran's service-connected disability, to include a herniated disc and a liver disorder.  A September 2010 report indicates that the Veteran was provide with support hose.  In January 2009, he was fitted with shoes in the orthotics section.  A November 2008 report notes a history of a bilateral ankle injury in August 2008, after the Veteran slipped while mowing the lawn.  This report also states that he had bilateral pes planus.  A July 2008 statement from C.C., P.A.-C, states that the Veteran is undergoing treatment for hepatitis C and hepatocellular cancer, that he cannot maintain any meaningful employment, and that he is totally and permanently disabled.  A January 2007 report notes that there is no significant arterial insufficiency in either lower extremity.  A September 2002 report notes that coordination and motor strength were within normal limits, and that the Veteran had a right-sided limp.  A September 1999 report notes 5/5 strength in the lower extremities and that gait was within normal limits.  A November 1998 VA report notes complaints of chronic right leg pain and weakness "which affects his ability to do manual labor."  The report notes varicosities which have changed little since the 1980s, that the Veteran's complaints of chronic radiating pain from his hip to his knee were not consistent with venous or arterial disease, and that they were more consistent with radiculopathy.  An August 1998 electromyogram was within normal limits.  

An advisory opinion from VA's Compensation & Pension (C&P) service, dated in June 22, 2010, shows that the RO had been directed to seek the opinion in a January 2010 Board remand.  The opinion notes the following: the Veteran last worked in June 1988.  A 1998 VA report indicated that the Veteran's complaints of right leg pain were not due to any neurological impairment.  The examiner stated that his subjective complaints were totally independent of objective evidence of disease.  An August 1998 electromyogram was within normal limits.  A 1999 VA report notes that the Veteran's complaints of right leg pain were due to a low back condition.  There was no evidence to show that the Veteran had been declared unfit for any type of employment consistent with his education and occupational experience as a result of his service-connected disability.  A 20 percent rating was in effect for the Veteran's varicose veins, the criteria for a higher rating had not been met, there was no evidence of hospitalization since the Veteran's 1977 vein-stripping operation, and his symptoms had not resulted in an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular scheduler standards.  The schedular evaluation assigned was determined to effectively contemplate the Veteran's level of disability and symptomatology.  Although there was evidence that the Veteran had received Supplemental Security Income beginning in March 2000, no evidence of entitlement to Social Security Administration benefits was currently found.  The C&P service determined that an extraschedular evaluation was not warranted.  

The Board finds that the claim must be denied.  At no time has the Veteran met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16(a).  Therefore, the only basis for the assignment of a TDIU is on an extraschedular basis.  In this regard, the evidence dated before and after the June 2011 C&P advisory opinion does not show any hospitalization for service-connected symptoms, other than on one occasion in 1977.  On June 22, 2010, VA's C&P service determined that an extraschedular evaluation was not warranted.  Overall, the medical evidence shows a number of complaints of symptoms that include pain and swelling in the right lower extremity, however, the Veteran is shown to have disorders for which service connection is not currently in effect that include a herniated disc with right lower extremity radiculopathy.  The medical evidence indicates that his right leg symptoms are primarily due to his nonservice-connected low back disorder.  With regard to the evidence dated after the C&P's June 2010 decision, the October 2011 VA examination report shows that on examination, there were four short varicose veins in the right popliteal fossal; the longest on was approximately three cm., and the average width of the varicose veins was 0.5 cm.  The examiner stated that the varicose veins were "asymptomatic and are visible and palpable."  There were no symptoms, to included pain, at rest.  The right leg had no incipient statis, pigmentation, or ulceration.  There was normal function in all extremities, with no other physical findings, complications, or conditions due to varicose veins.  Given the foregoing, as of June 22, 2010, the severity of his service-connected disability is not shown to be so severe as to render his schedular evaluation inadequate, and to warrant yet another referral.  Thun.  The Board therefore finds that as of June 22, 2010, there is no basis to refer this case for referral for consideration of an extraschedular rating.  

In reaching this decision, the Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application in this case.  38 U.S.C.A. § 5107(b)  (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


 II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in June 2001 and February 2009.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  

The Board notes that the VCAA letters were sent to the Veteran after the RO's September 1999 decision that is the basis for this appeal.  However, the RO's September 1999 decision was decided prior to the enactment of the VCAA. In such cases, there is no error in not providing notice specifically complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial AOJ adjudication had already occurred.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Rather, the appellant is to be given proper subsequent VA process, and the Board is to make findings on the completeness of the record or on other facts permitting the Court to make a conclusion of lack of prejudice from improper notice.  Id.  

The June 2001 and February 2009 letters were provided by the AOJ prior to the transfer and certification of the appellant's case to the Board.  While the content of the June 2001 VCAA letter was questionably in accord with subsequent Court decisions, the content of the February 2009 letter fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  In addition, after the February 2009 letter was sent, the case was readjudicated and in July 2009, November 2010, and January 2011, supplemental statements of the case were provided to the appellant.  In summary, the claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records, and SSA records.  The Veteran has been afforded examinations.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  






ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


